DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 12/21/21 have been received and entered. Claims 1-20 are pending in the application.
The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10852331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s remark has been considered, but it is not persuasive to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101. Applicant argued that “”A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.” Id. As such, it is not necessary to explicitly identify the source of the specifications for the circuit. Rather, under 35 U.S.C. 112(B), A Claim is define if “those skilled in the art would understand what is claimed when the claim is read in light of the specification.” MPEP 2173.02. Applicant submits that one of skill in the art reading the specification and Claims would understand that the Claim is intended to encompass a computing system iteratively modifying a microwave filter design until a circuit scattering matrix of the design over a predetermined frequency range corresponds to a set of specifications, regardless of the source of the specification, and therefore that the Claim is not indefinite”.
 	 Examiner disagree because this is not a broad claims as applicant alleged, but they are unclear and not defined. Applicant is remind that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). The present claimed invention are unclear and not defined for the following reasons: 1) there is no receiving or providing a set of specifications in order to use for a iteratively modifying a microwave filter design as claimed. The omitting of operation steps as indicated in the reasons above render the claims are unclear and indefinite. Thus, without performance operation as set forth reasons above, the iteratively modifying a microwave filter design are unclear and not defined. Regards to 35 U.S.C. 101, applicant argued that “To proper reject a claimed invention under 35 U.S.C. 101, The Office must (A) make a prima facie showing  that the claimed invention lacks utility, and (B) provide a sufficient evidentiary basis for facture assumptions relies upon in establishing the prima facie showing…Accordingly, the PTO must do more than merely question operability-it must set forth factual reasons which would lead one skilled in the art to question the objective truth of the statement of operability. If the Office cannot develop a proper prima facie case and provide evidentiary support should not be imposed. (Emphasis added, internal citation omitted). The Examiner has made no such prima facie showing that the invention lacks utility, nor has the Examiner provided any evidentiary basis to support a conclusion that the invention is inoperative. Rather, the Examiner appears to reiterate the rejection under 35 U.S.C. 112 (b) discussed above that the limitation ‘a set of specification for a microwave filter’ is indefinite for not reciting a source. This is improper, per MPEP 2017.02(IV) as noted above…As explained in at least para. 33 of the specification, the claimed invention provides a technological improvement to the process of design and manufacture of microwave filter, and in particular provides “ an improved, faster and more efficient process for spectra analysis and manufacture of electronic circuits and equivalent linear time invariant systems with particular emphasis on spectra analysis and design of microwave filters using acoustic resonators.”…Because the Examiner has failed to establish a prima facie showing that the invention is inoperative and has not provided any 
 	Examiner disagree because the present claimed invention cannot operating for iteratively modifying a microwave filter design when there are no establishing a microwave filter design in performance operation over a predetermined frequency range with calculating a circuit scattering matrix for the microwave filter design to realize a condition corresponding between the circuit scattering matrix with the set of specification in order to recognize to support for step of iteratively modifying a microwave filter design as claimed. The omitting of operation steps as indicated above render the claims inoperative to support in performance operation of “iteratively modifying”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: There is no receiving or providing a set of specifications in order to use for a microwave filter in a computing system; There is no establishing a iteratively modifying a microwave filter design as claimed. Applicant is remind that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)).
Dependent claims 2-10 and 12-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The present claimed invention as recited in the claims 1 and 11 are inoperative because there are no operation of receiving or providing a set of specifications in order to use for a microwave filter in a computing system and there is no establishing a microwave filter design in performance operation over a predetermined frequency range with calculating a circuit scattering matrix for the microwave filter design to realize a condition corresponding between the circuit scattering matrix with the set of specification in order to recognize to support for step of iteratively modifying a microwave filter design as claimed.
 	Dependent claims 2-10 and 12-20 are rejected based the rejection of the base claims.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner et al (US 20160070827) discloses network synthesis design of microwave acoustic wave filters.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/Primary Examiner, Art Unit 2865